Citation Nr: 1755570	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  08-20 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 20 percent for right knee anterior cruciate ligament (ACL) tear.

5.  Entitlement to a total disability rating due to individual employability (TDIU).


REPRESENTATION

Veteran represented by:	Daniel G. Krasgenor, Attorney

ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1984 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In April 2010, the Board denied the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court issued an order granting a Joint Motion for Remand (JMR), vacating the Board's decision and remanding the case back to the Board.  In April 2011 and July 2015, the Board remanded the issues on appeal for further development.  

The Board has recharacterized the Veteran's PTSD claim as reflected on the title page, to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is warranted for the Veteran's claims of entitlement to service connection for cervical spine and low back disabilities, because the June 2016 and October 2016 VA examiner's opinoins are inadequate.  Specifically, neither examiner addressed the impact of any falls due to the Veteran's service-connected knee disability on his back and neck disabilities, as was specifically requested in the July 2015 remand directives.  Nor did the October 2016 VA examiner provide an adequate rationale as to why he could not opinion on secondary service connection based on aggravation without resorting to speculation.  Therefore, an addendum opinion is needed.

The Veteran asserts his acquired psychiatric disorder had its onset in service following several traumatic experiences therein.  In the alternative, he asserts that it is secondarily related to his service-connected right knee ACL tear.  See August 2017 Brief.  Specifically, he reported incidents involving an armored personnel carrier (APC), in which it slid backwards off a snowy narrow pass and rendered him unconscious as he hit his head on the hatch, and an accident where it slammed into a concrete pole while descending a steep incline.  He also states that his psychiatric disorder is due to his occupational specialty duties as a border patrol agent along the demilitarized zone (DMZ) in Korea and being subject to premature mine explosions and accidental shootings.  The Veteran has not yet been afforded a VA examination, and the duty to obtain one is triggered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding his right knee disability, the Veteran presented for VA examinations in October 2007, September 2012, and June 2016.  These examination reports are not adequate under the provisions of Correia v. McDonald, 28 Vet. App. 158 (2016), which requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, a new examination is needed, that includes a Correia-compliant retrospective opinion, as well as a retrospective opinion that complies with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), considering the Veteran's reports of flare-ups.

As the Veteran asserts that he is unemployable as a result of his service-connected right knee and psychiatric disabilities, his entitlement to a TDIU is inextricably intertwined with the instant appeal and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Any outstanding VA and private treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding private treatment records.

3. Then refer the claims file to an examiner to the October 2016 VA examiner (or other qualified examiner, if unavailable) for preparation of an addendum opinion.  The entire claims file should be made available to the examiner.  No additional examination is necessary, unless the examiner determines otherwise.  

Following a review of the claims file, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine and low back disabilities:

(i) are proximately due to his service-connected right knee ACL tear, to include as a result of any falls due to the right knee; or
(ii) have been aggravated (permanently worsened) by his service-connected right knee ACL tear, to include as a result of any falls or altered gait.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it is essential that the examiner explain why an opinion cannot be provided - please specifically state whether the inability to opine is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is additional evidence that would allow for an opinion on this matter.

4. Then schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorder.  All indicated tests and studies should be performed and all findings reported in detail.  Following a review of the claims file, the examiner is asked to address the following:

(a) Identify all psychiatric disorders present since July 2006, to include organic personality disorder.  If this diagnosis is not warranted, please reconcile this finding with the diagnosis of the same in a March 2007 private treatment record.  Please also note that the Veteran has had other psychiatric diagnoses dated prior to the appeal period, including PTSD, mood disorder, psychosis not otherwise specified (NOS), and traumatic brain injury.  

(b) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity.

(c) If a diagnosis of PTSD is warranted and is not due to a fear of hostile military or terrorist activity, specify the claimed in-service stressor(s) upon which that diagnosis is based.

(d) If a personality disorder is diagnosed, please opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has an acquired psychiatric disorder due to a disease or injury superimposed upon his personality disorder during service.  If so, please identify the additional disability.

(e) For each psychiatric disorder other than a personality disorder diagnosed, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disorder:

(i) had its onset in or is otherwise related to service;
(ii) is proximately due to his service-connected right knee ACL tear; or
(iii) has been aggravated (permanently worsened) by his service-connected right knee ACL tear.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resorting to speculation, it is essential that the examiner explain why an opinion cannot be provided - please specifically state whether the inability to opine is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is additional evidence that would allow for an opinion on this matter.

5. Then schedule the Veteran for a VA examination to determine the current nature and severity of his right knee ACL tear.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with range of motion of the opposite undamaged joint.  Please specify range of motion measurements in all areas outlined above.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is also asked to address the following:

(a) Please provide an opinion as to the full range of motion of the Veteran's right knee since July 2005 in (1) active motion, (2) passive motion, (3) in weight-bearing and (4) in nonweight-bearing, and (5) with range of motion of the opposite undamaged joint, if possible.  Please specify range of motion measurements in all areas outlined above.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

(b) Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's right knee due to flare-ups since July 2005, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  Please refer to the 2007, 2012, and 2016 VA examination reports.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

6. Then, after taking any additional development deemed necessary, readjudicate the claims, to include the Veteran's entitlement to a TDIU, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



